PER CURIAM.
These are consolidated appeals from a final judgment denying appellant’s action for damages on a claim of usury and a final judgment denying appellant’s complaint for foreclosure of a mortgage but awarding appellant the balance due on a note secured by the mortgage. We find no error by the trial court except in its failure to award the appellant interest on the amount due on the mortgage note up to the date of entry of the latter final judgment. Accordingly, the final judgment in case No. 78-482 is affirmed; the final judgment in case No. 78-1500 is affirmed in part and reversed in part to the extent that the trial court is hereby directed to enter judgment in favor of appellant for interest on the amount awarded up to the date of judgment.
ANSTEAD and MOORE, JJ., and GEIGER, DWIGHT L., Associate Judge, concur.